Citation Nr: 1740259	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 for right knee limitation of flexion.

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability.

3.  Entitlement to an evaluation in excess of 10 percent prior to July 21, 2011, and an evaluation in excess of 20 percent from October 1, 2011, for left knee degenerative joint disease.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; the appeal was certified to the Board in March 2011 by RO in Chicago, Illinois, with which jurisdiction rests.

The Veteran testified at an October 2011 hearing sitting at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is included in the claims file.

In December 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In an August 2012 rating decision, the AOJ granted a temporary 100 percent evaluation for the Veteran's left knee disability from July 21, 2011, to October 1, 2011.  However, this decision does not constitute a full grant of benefits and this issue remains on appeal.

In a September 2014 rating decision, the AOJ denied entitlement to a TDIU.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in August 2014 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claims for increase can be addressed on the merits.  Id.

In a September 2014 rating decision, the Veteran was entitlement to a TDIU.  In June 2015 the Veteran filed a notice of disagreement with the rating decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected bilateral knee disabilities, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the bilateral knees since 2006.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected bilateral knee disabilities are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected bilateral knee disabilities since 2006.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the bilateral knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the bilateral knee disabilities since 2006.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement to a TDIU.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

